United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2491
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Aldreias Campbell

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                   for the Northern District of Iowa - Waterloo
                                 ____________

                           Submitted: February 2, 2018
                            Filed: February 9, 2018
                                 [Unpublished]
                                 ____________

Before WOLLMAN, LOKEN, and COLLOTON, Circuit Judges.
                         ____________

PER CURIAM.

       In this direct criminal appeal, Aldreias Campbell challenges the sentence the
district court1 imposed following his guilty plea to a drug charge. On appeal, his

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.
counsel has filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the district court erred at sentencing by departing upward under U.S.S.G.
§ 4A1.3(a), and that Campbell’s sentence is substantively unreasonable.

       We conclude that the district court did not abuse its discretion in departing
upward, because it took into account the number and severity of Campbell’s unscored
convictions, and his likelihood to recidivate, see U.S.S.G. § 4A1.3(a); United States
v. Vasquez, 552 F.3d 734, 738 (8th Cir. 2009) (standard of review); and that the
sentence was not substantively unreasonable, as the court properly considered and
individually assessed several 18 U.S.C. § 3553(a) factors, and there was no indication
that it overlooked a relevant factor, or committed a clear error of judgment in
weighing relevant factors, see United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (standard of review).

      Furthermore, we have independently reviewed the record under Penson v.
Ohio, 488 U.S. 75 (1988), and have found no non-frivolous issues for appeal.
Accordingly, we grant counsel’s motion, and affirm.
                      ______________________________




                                         -2-